Citation Nr: 9919385	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-12 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for ptosis of the 
right eye, currently evaluated at 10 percent disabling, to 
include a separate compensable evaluation for disfigurement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to January 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied an increased evaluation for ptosis 
of the right eye.

A videoconference hearing was held before a Member of the 
Board sitting in Washington, D.C., with the veteran in 
Jackson, Mississippi, in April 1999.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's ptosis of the right eye is currently 
manifested by subjective complaints of loss of vision and a 
film covering the eye.  

3.  Current objective findings of the veteran's ptosis of the 
right eye include corrected vision to 20/25.  It is reported 
that the eyelid sometimes droops over about 1/2 the eye; there 
is no report or findings of obstruction of the entire eye.

4.  The veteran is shown to have a moderate disfigurement, 
with the scar and ptosis, but no more, of the right eye.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for ptosis of the right eye based on vision impairment or 
obstruction of the eye have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.84a, Diagnostic Code (DC) 6019 (1998).

2.  The criteria for an evaluation not to exceed 10 percent 
for a disfiguring scar/ptosis of the right eye have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.118, DC 7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998). 

By rating decision dated in January 1980, the RO granted 
entitlement to service connection for ptosis of the right eye 
due to trauma sustained in service and assigned a 
noncompensable evaluation under DC 6019-7800.  By rating 
decision dated in February 1995, the evaluation was increased 
to 10 percent.  In August 1997, the veteran filed a claim for 
an increased rating, which was denied, and forms the basis of 
this appeal.

The RO has rated the veteran's right eye disability under DC 
6019-7800.  Under DC 6019, ptosis, when the pupil is wholly 
obscured, is rated equivalent to vision of 5/200.  If the 
pupil is one-half or more obscured, a rating equivalent to 
vision of 20/100 will be assigned.  With less interference 
with vision, ptosis is to be rated as disfigurement.  
38 C.F.R. § 4.84a, DC 6019 (1998).  Under DC 7800, a slight 
disfiguring scar of the head, face, or neck warrants a 
noncompensable evaluation.  A moderate disfiguring scar 
warrants a 10 percent evaluation.  A severe disfiguring scar, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricle will be assigned a 30 percent 
evaluation.  A complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement warrants a 50 percent evaluation.  38 C.F.R. 
§ 4.118, DC 7800 (1998).

Outpatient treatment records reveal that the veteran was seen 
every five to six months at the VA Eye Clinic.  In the most 
recent outpatient treatment note dated in April 1998, he 
reported long-standing ptosis in the right eye which got in 
the way of his vision.  Pupils were equal, round, and 
reactive to light.  The vision in his right eye was noted to 
be corrected to 20/25, and to 20/30 in the left eye.  A prior 
clinical note indicated that the veteran had a sagging upper 
lid on the right and pupils were responsive.  

At a hearing before the undersigned Member of the Board, the 
veteran testified that he injured his eye in service when hot 
coffee blew into his face.  He related that he had one 
operation on his eye in an attempt to hold his eye open but 
that he did want to have another.  He complained that he 
could not drive, read, see the television, or read a 
newspaper because his eye moves out of focus.  His wife 
related that she paid the bills because he could not see, 
although he could sign his name.  She remarked that if they 
went anywhere people would ask him what happened to his eye 
because anyone could detect it.  The veteran further stated 
that he was a retired railroad man for the government but 
that his eye did not interfere with his employment.  Upon 
further questioning, he stressed that his vision had gotten 
worse and the doctors had promised him they would help him 
get his eye disability increased.  He reflected that he had 
undergone eye surgery about 20 years ago and that the vision 
in his right eye affected the vision in the left eye.  He 
remarked that he had been given eye exercises but they did 
not help.  

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not support an evaluation higher than 10 
percent for ptosis of the right eye based on visual 
impairment is warranted.  In the alternative, as explained 
below, a separate 10 percent evaluation for a disfiguring 
scar/ptosis of the face is warranted.

First, a higher evaluation is not warranted under DC 6019.  
As noted above, the overall evidence indicates that the 
veteran's eye lid droops over on-half of his eye.  This is 
further supported by the veteran's contentions in his notice 
of disagreement that his eye lid drooped over more than half 
his eye.  Under the regulations, if the pupil is one-half or 
more obscured, the rating will be equivalent to 20/100 
vision.  Under DC 6079, 20/100 vision with 20/40 vision in 
the other eye warrants a 10 percent evaluation.  Thus, there 
is no basis for a greater than 10 percent evaluation in this 
case.  A 30 percent evaluation would be warranted if the 
pupil was wholly obscured.  Here, the evidence does not 
indicate that the veteran's eye lid droops over the entire 
eye.  Accordingly, a 30 percent evaluation under DC 6019 is 
not warranted.

However, based on the evidence above, the Board notes that a 
compensable evaluation for a disfiguring scar/ptosis of the 
eye under DC 7800 is now warranted.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  As noted, the veteran and his wife 
testified that the eye disorder was noticed by the general 
public and people would sometimes ask them what was wrong 
with the veteran's eye when they went into public.  Thus, 
giving consideration to the overall disfigurement of the scar 
and ptosis, it is more nearly moderate in degree.  Giving the 
veteran the benefit of the doubt, the Board finds, based on 
the evidence of record, and objectively viewing the veteran's 
facial disfigurement, that a 10 percent evaluation, but no 
more, is warranted under DC 7800.  As the disfigurement is 
not severe, producing a marked and unsightly deformity, the 
Board concludes that a 30 percent evaluation under DC 7800 is 
not warranted at this time.  


ORDER

Entitlement to an increased evaluation for ptosis of the 
right eye, currently evaluated at 10 percent disabling, is 
denied.

Entitlement to a 10 percent evaluation, but no more, for a 
disfigurement secondary to a scar/ptosis of the face is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

